MEMORANDUM **
Julio Cesar Calderon-Alonso, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order affirming, without opinion, an Immigration Judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s continuous physical presence determination for substantial evidence. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We grant the petition for review and remand.
An intervening change in the law requires us to remand on the issue of continuous physical presence. In Ibarra-Flores, we held that administrative voluntary departure under threat of deportation breaks the accrual of continuous physical presence only where the alien is informed of the terms of the departure and knowingly and voluntarily accepts the terms of departure. See id. at 619; see also Tapia v. Gonzales, 430 F.3d 997, 1004 (9th Cir.2005). There is no indication in the record that Calderon-Alonso was informed of the terms of his departure or that he accepted them voluntarily or knowingly, and the agency did not have the benefit of our decisions in Ibarra-Flores and Tapia at the time it addressed the issue.
Accordingly, we grant the petition for review and remand for further proceedings consistent with Ibarra-Flores and Tapia.
*949PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.